Title: To George Washington from James McHenry, 18 February 1794
From: McHenry, James
To: Washington, George


          
            Sir.
            Fayetteville [Maryland] 18 Febry 1794
          
          I have been requested by Dr Allison to mention to you Mr Robt McRea who removed some
            time ago from Alexandria to Wilks’s County State of Georgia as a very worthy person and
            well qualified to discharge the office of Marshal which he understood was vacant by the
            death of Major Forsyth. It appears also by information I have received from other
            persons that Mr McRea is a good man who has experienced distress and has a large family
            to support, and that he is fully equal to such an office.
          The supposed successor of Mr Genet left Town early this morning for Philada under an
            escort of light horse which he requested. I understand that he carefully concealed his
            character and had no communication with the French consul. I hope
          M. Genet is not to be the cause of further trouble to Government: but some think he
            does not intend to return to France and that his Country will demand him from this.
          
          The extraordinary cares you have lately experienced have made a very proper impression
            upon the public mind in this quarter, in consequence of which the principal inhabitants
            will celebrate the 22 at Mr Grants; notwithstanding what was done on the 11th.
          I hope your hea[l]th enables you to meet the business you have to go through with some
            degree of satisfaction. I am sure no one wishes for it more sincerely than I do. Altho’
            it is some time since I recovered from my fever yet my health is by no means what it was
            before.
          I beg you to present my sincere respects to Mrs Washington and to believe me Sir your
            most ob. st
          
            James McHenry
          
          
            The french merchantmen & other vessels of that Nation have received sailing
              orders or rather orders to be ready to sail on the first signal.
          
        